DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 5, 2020 and November 9, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9, 10, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 2017/0057612).

In regards to claim 1, King et al. teaches a raceway system (10) within an aircraft (aircraft, abstract), the raceway system (10) comprising: a plurality of routing modules (22a-f) that are coupled together (via bin rail (30)), wherein each of the plurality of routing modules (22a-f) includes a main housing (including airframe (50), housing base; see figure below, in which cables are routed) that routes 

    PNG
    media_image1.png
    672
    592
    media_image1.png
    Greyscale

In regards to claim 2, King et al. teaches the raceway system of claim 1, wherein the main housing comprises a bottom opening (see figure above), wherein portions of the one or more transferring components (cables in figure 3), extend through the bottom opening to couple to the one or more monuments (paragraph [0085]; As explained above with reference to FIG. 1, one or more wires can be attached to the CRS. In an example embodiment, the attachment includes support for wires routed both parallel to (outboard of the CIP) and perpendicular to the CRS. Additional routings that are 

In regards to claim 4, King et al. teaches the raceway system of claim 1, further comprising at least one fixed panel (CIP (12)) that extends between at least one of the plurality of modules (22a-f) and the one or more monuments (paragraph [0085]).  

In regards to claim 5, King et al. teaches the raceway system of claim 1, wherein the plurality of routing modules (22a-f) are outside of a sidewall and ceiling of an internal cabin of the aircraft (figure 5A and 5B, “crown area of an aircraft”, claim 1).  

In regards to claim 6, King et al. teaches the raceway system of claim 1, wherein at least one of the plurality of routing modules (22a-f) is positioned above the one or more monuments (paragraph [0085]; monuments, are below said support system including the raceway supports (“CRS”) and thus anticipate the routing modules of claim 6).  

In regards to claim 7, King et al. teaches the raceway system of claim 1, wherein each of the plurality of routing modules (22-af) is secured to one or both of at least one frame or at least one stringer (26) by one or more stowage bin mounting supports (30).  

In regards to claim 9, King et al. teaches the raceway system of claim 1, wherein each of the plurality of routing modules (22a-f) comprises one or more transferring component support struts (brackets 102, 104) that secure the one or more transferring components (wires 54, 56) within the main housing (including airframe (50), housing base; see figure above in claim 1, in which cables are routed).  

In regards to claim 10, King et al. teaches the raceway system of claim 9, wherein the one or more transferring component struts (102,104) are secured to one or more lugs (140) within the main housing through one or more fasteners (142).  

In regards to claim 12, King et al. teaches the raceway system of claim 1, wherein at least one of the plurality of routing modules (22a-f) comprises a top opening formed through a top wall ((22a-f) has two side walls and a bottom wall, there is an opening between the two walls, figure 7).  

In regards to claim 13, King et al. teaches a raceway method for an aircraft, the raceway method comprising: providing a plurality of routing modules (22a-f); coupling the plurality of routing modules together within the aircraft (via (bin rail (30)); and routing one or more transferring components (wires 54, 56) to one or more monuments (monuments, paragraph [0085]) within the aircraft through main housings (including airframe (50), housing base; see figure above in claim 1, in which cables are routed) of the plurality of routing modules (22a-f).  


    PNG
    media_image1.png
    672
    592
    media_image1.png
    Greyscale


In regards to claim 15, King et al. teaches the raceway method of claim 13, further comprising positioning at least one of the plurality of routing modules (22a-b) above the one or more monuments (paragraph [0085]; As explained above with reference to FIG. 1, one or more wires can be attached to the CRS. In an example embodiment, the attachment includes support for wires routed both parallel to (outboard of the CIP) and perpendicular to the CRS. Additional routings that are parallel to the CRS include lavatory and galley vents, tubes and waterlines, one or more of which may lead to outboard sidewall interior monuments, e.g., lavatories and galleys).  

In regards to claim 16, King et al. teaches the raceway method of claim 13, further comprising securing each of the plurality of routing modules (22a-f) to one or both of at least one frame or at least one stringer (26) with one or more stowage bin mounting supports (30).  

claim 19, King et al. teaches the raceway method of claim 13, wherein the providing comprises forming a top opening through a top wall of at least one of the plurality of routing modules ((22a-f) has two side walls and a bottom wall, there is an opening between the two walls, figure 7).  

Claim(s) 1, 8, 9, 13, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beentjes et al. (US 8,382,034).

In regards to claim 1, Beentjes et al. teaches a raceway (1) system within an aircraft (5), the raceway system (1) comprising: a plurality of routing modules (1-4) that are coupled together (figure 4), wherein each of the plurality of routing modules (1-4) includes a main housing ( 2) that routes one or more transferring components (7) to one or more monuments (Crew rest compartment (6)) within the aircraft (5).

In regards to claim 8, Beentjes et al. teaches the raceway system of claim 1, wherein one or more of the plurality of routing modules (1-4) comprises a longitudinal separating wall (13) that defines a first space and a second space (1, 2), wherein the first space and the second space allow different transferring components (7) to be separated from one another (figure 4).  

In regards to claim 9, Beentjes et al. teaches the raceway system of claim 1, wherein each of the plurality of routing modules (1-4) comprises one or more transferring component support struts (support track holding aircraft system (7)) that secure the one or more transferring components (7) within the main housing (2).

claim 11, Beentjes et al. the raceway system of claim 9, wherein the one or more transferring components (7) are secured to the one or more transferring component support struts (supports holding (7), figure 4) before being secured within the main housing (2) (the term “before” is considered functional language and is not germane to product claims; the transferring components (7) are capable of being secured first to the main housing because all of the claimed limitations are present in Beentjes et al.) 


In regards to claim 13, Beentjes et al. teaches a raceway method for an aircraft (5), the raceway method comprising: providing a plurality of routing modules (1-4); coupling the plurality of routing modules together within the aircraft (figure 4); and routing one or more transferring components (7) to one or more monuments (6) within the aircraft through main housings (2) of the plurality of routing modules (1-4).  

In regards to claim 17, Beentjes et al. teaches the raceway method of claim 13, wherein the providing comprises providing one or more of the plurality of routing modules (1-4) with a longitudinal separating wall (13) that defines a first space and a second space (1-2), wherein the first space and the second space allow different transferring components (7) to be separated from one another (figure 4).  

In regards to claim 18, Beentjes et al. teaches the raceway method of claim 13, further comprising: securing the one or more transferring components (7) to one or more transferring component struts (support track holding aircraft system (7)); and securing the one or more transferring component struts (support track holding aircraft system (7)) that are coupled to the one or more transferring components (7) to one or more lugs (components that are necessary for attachment and .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2017/0057612).
In regards to claim 14, King et al. teaches further comprising: and disposing the plurality of routing modules (22a-f) outside of a sidewall (50) and ceiling (base of the housing, figure 3) of an internal cabin of the aircraft (figure 3).

King et al. does not teach extending portions of the one or more transferring components through bottom openings of the main housings.

King et al does teach CRS (22a) includes a plurality of attachments each configured to hold one or more wires or wire bundles (paragraph [0054]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included the cables extending down from the opening to the interior portions of the airplane to power devices.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2017/0057612) in view of Beentjes et al. (US 8,382,034).

In regards to claim 20, King et al. teaches an aircraft comprising: a fuselage (fuselage, paragraph [0003]) defining an internal cabin (cabin, paragraph [0055]), wherein the fuselage includes a plurality of frames (16,34) and a plurality of stringers (24) connected to the plurality of frames (16, 34); one or more monuments within the internal cabin (monuments, paragraph [0085]);and a raceway system (10) within the internal cabin (cabin, paragraph [0055]), the raceway system (10) comprising a plurality of routing 



King et al does teach CRS (22a) includes a plurality of attachments each configured to hold one or more wires or wire bundles (paragraph [0054]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included the cables extending down from the opening to the interior portions of the airplane to power devices. 

King et al does not teach wherein one or more of the plurality of routing modules comprises a longitudinal separating wall that defines a first space and a second space, wherein the first space and the second space allow different transferring components to be separated from one another.

Beentjes et al. teaches the raceway method of claim 13, wherein the providing comprises providing one or more of the plurality of routing modules (1-4) with a longitudinal separating wall (13) that defines a first space and a second space (1-2), wherein the first space and the second space allow different transferring components (7) to be separated from one another (figure 4)

It would have also been obvious to separate the cables into separate sections by adding a longitudinal wall in the CRS of King et al. as taught by Beentjes et al. such that several systems could be routed through the wire support, and thus significantly save space.


Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 2, a combination of limitations that “at least one of the plurality of modules comprises a door that is pivotally coupled to the main housing proximate to the bottom opening, wherein the door is configured to be selectively moved between an open position and a closed position.” 

None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


Communication


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847